Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (US Pub No.: 2021/0330541) in view of Goto (US Pub No.: 2019/0183714).
Regarding claim 1, Katagiri (US Pub No.: 2021/0330541) discloses a knee joint weight-bearing apparatus (Katagiri discloses an exoskeleton in figure 1with knee joint bending in [0049]) configured to be attached to a leg of a user (shown in figure 1) and to relieve a load exerted on a knee joint of the leg (as an assisting torque is disclosed to act on the knee joint to assist in a stretching motion in [0095], the assisting torque is used to compensate for a force applied by the knee thereby relieving a load on the knee during its motion), comprising: a buttock attaching part configured to be attached to a buttock of the user (via part 10 in figure 3 and [0049]. The buttocks support would also comprise of part 11 and part 25Xa and 25Xb as these parts would connect it to the rest of the exoskeleton of figure 2); a lower-leg attaching part configured to be attached to a lower leg of the user (figure 3 part 23 that is attached to a lower leg via part 37); and a thigh connection unit (figure 3 part 22) configured to connect the buttock attaching part with the lower-leg attaching part (figure 3 part 22 would connect to the buttock support via parts 25 and part 11 in figure 2 and would then connect to part 23 via the joint 23X in figure 3), wherein the thigh connection unit comprises a front thigh link configured to connect the buttock attaching part with the lower-leg attaching part (being figure 3 part 22), the buttock attaching part is configured so that when the user applies a load to the buttock attaching part, a tensile force is generated in the front thigh link and a compressive force acts on the rear thigh link (as per [0096], the buttocks pad is lower than part 22 such that a force is applied to the buttocks support member to push the buttocks upward), 
However, Katagiri does not disclose a rear thigh link disposed rearward of the front thigh link and configured to connect the buttock attaching part with the lower-leg attaching part, the buttock attaching part (figure 3 part 10), the lower-leg attaching part (figure 3 part 23 of ), the front thigh link (figure 3 part 22), and the rear thigh link constitute a four-bar linkage,  a rear thigh link comprises resistive-force generating means configured to be able to expand and contract in a longitudinal direction thereof, and to generate a resistive force against the compressive force.
Instead, Goto (US Pub No.: 2019/0183714) discloses a rear thigh link disposed rearward of the front thigh link (being the leftmost and rightmost parts 61 in figure 1 of Goto wherein these members would interface with the thigh of the user in a rearward position with respect to the inner part 61s) and configured to connect the buttock attaching part with the lower-leg attaching part (it is argued that these part 61s with the force application mechanism 62 can interface with the buttocks portion 12 of Katagiri at the same area as part 22 of Katagiri, being part 25), the buttock attaching part (figure 3 part 10 of Katagiri), the lower-leg attaching part (figure 3 part 23 of Katagiri), the front thigh link (figure 3 part 22 of Katagiri), and the rear thigh link constitute a four-bar linkage (being part 61 of Goto), with a rear thigh link (being part 61 in figure 1. There is a part 61 that extends along the side of a thigh that would be considered toward the rear with respect to part the part 61 that extends across the thigh) comprises resistive-force generating means configured to be able to expand and contract in a longitudinal direction thereof (the wires 61 with part 61 are configured to apply a tension along the user, as per [0072]), and to generate a resistive force against the compressive force (parts 61 with the mechanism 62 would allow for a generation of a resistive force along the thigh of a user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wire and force application mechanism of Goto into Katagiri for the purpose of providing multiple force actuation means and support means around the thigh of the user to stabilize the user’s leg during a walking (as the combination if figure 3 of Katagiri and figure 1 of Goto would lead to two thigh members per leg of the user).
Regarding claim 2, Katagiri in view of Goto teach the knee joint weight-bearing apparatus according to Claim 1, wherein the front thigh link is lighter than the rear thigh link (as the front thigh link 22 appears to be a solid material in figure 3 of Katagiri, and the rear thigh link is a wire 61 in figure 1 of Goto within a frame 12, it is assumed that both members would have a different weight. As per [0120] of Katagiri, it is then taken that the material of part 22 could be modified to be a lightweight material that would weigh less than that of Goto). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wire and force application mechanism of Goto into Katagiri for the purpose of providing multiple force actuation means and support means around the thigh of the user to stabilize the user’s leg during a walking (as the combination of figure 3 of Katagiri and figure 1 of Goto would lead to two thigh members per leg of the user).
Regarding claim 3, Katagiri in view of Goto would teach the knee joint weight-bearing apparatus according to Claim 1, wherein Katagiri would disclose that the front thigh link comprises a front thigh link upper part connected to the buttock attaching part (as per [0057], the link 22 would have an upper end portion 24a that would connect it to parts 25, 11, and 12 in figure 2), a front thigh link lower part connected to the lower-leg attaching part (being part 24b at the bottom of part 22 in figure 2 and disclosed in [0058]), and a front upper upper/lower connection part configured to detachably connect the front thigh link upper part with the front thigh link lower part (as per [0056], the left and right thigh links 22 are detachable.  Additionally, with respect to detaching parts 22 and 23 specifically, it is argued that an application of force between both members at a joint can cause parts 22 and 23 to be detached).
Regarding claim 4, Katagiri in view of Goto teach the knee joint weight-bearing apparatus according to Claim 1, wherein Katagiri and Goto would teach that the rear thigh link and the lower-leg attaching part are connected to each other below the knee joint (the lower leg attaching part of Katagiri, being part 23, is connected to the front thigh link 22 at part 23X in figure 3, which is right below the knee at 26X. Here, it is taken that the combination of the rear thigh link of Goto can connect to part 23 below the knee of Katagiri). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wire and force application mechanism of Goto into Katagiri for the purpose of providing multiple force actuation means and support means around the thigh of the user to stabilize the user’s leg during a walking (as the combination if figure 3 of Katagiri and figure 1 of Goto would lead to two thigh members per leg of the user).
Regarding claim 5, Katagiri in view of Goto disclose the knee joint weight-bearing apparatus according to Claim 4, wherein Goto teaches that the rear thigh link comprises a rear thigh link upper part connected to the buttock attaching part (the upper part of part 61 of Goto could be attached to the buttocks support parts of Katagiri as parts 15, 11, and 12), a rear thigh link lower part connected to the lower-leg attaching part (being the lower end of part 61 that would be attached to part 4 in figure 1 of Goto which then could be attached to the lower-leg attaching part of Katagiri), and a rear upper/lower connection part configured to connect the rear thigh link upper part with the rear thigh link lower part in such a manner that they can be switched between a relatively rotatable state and a relatively non- rotatable state (with the force application mechanism 62, the tension along the wires 61 is adjustable as per [0072]-[0073]. While not explicitly laid out here, it is assumed that a high tension in part 61 would reduce the ability of part 61 to rotate as a tension would resist a rotation), and the rear upper/lower connection part is disposed near the knee joint (as part 61 would normally extend around a knee at part 4 in Goto and as the lower-leg attaching part of Katagiri is around the knee, it is taken that the combination of Katagiri in view of Goto. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wire and force application mechanism of Goto into Katagiri for the purpose of providing multiple force actuation means and support means around the thigh of the user to stabilize the user’s leg during a walking (as the combination if figure 3 of Katagiri and figure 1 of Goto would lead to two thigh members per leg of the user).
Regarding claim 6, Katagiri in view of Goto teach the knee joint weight-bearing apparatus according to Claim 1, further comprising a pair of thigh connection units disposed on both sides of the leg (as both Katagiri and Goto are two legged exoskeletons, there are thigh units on both sides of the user on different sides of the leg (i.e. the right side and left side).  Additionally, as one part 61 of Goto is being integrated into Katagiri, this integration could be done in such a manner that both thigh connections would be on different sides of the legs of a user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wire and force application mechanism of Goto into Katagiri for the purpose of providing multiple force actuation means and support means around the thigh of the user to stabilize the user’s leg during a walking (as the combination if figure 3 of Katagiri and figure 1 of Goto would lead to two thigh members per leg of the user).
Regarding claim 7, Katagiri in view of Goto teach the knee joint weight-bearing apparatus according to claim 6, wherein Katagiri teaches that a link length of the front thigh link is adjustable (part 22 of Katagiri is disclosed as being adjustable in [0058]).
However, Katagiri does not teach an instance wherein a front thigh link of at least one of the pair of thigh connection units is made of a flexible material. Instead, Goto would teach an instance wherein a front thigh link of at least one of the pair of thigh connection units is made of a flexible material (as Goto is taken to teach two thigh links on each leg with the wires part 61, and as wires are implied to have a degree of flexibility, Goto is taken to teach a flexible material for use in a front thigh link). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wire and force application mechanism of Goto into Katagiri for the purpose of providing multiple force actuation means and support means around the thigh of the user to stabilize the user’s leg during a walking (as the combination if figure 3 of Katagiri and figure 1 of Goto would lead to two thigh members per leg of the user). The flexibility of the wires with the force application mechanism is also taken to be as beneficial as this would allow for a system that could provide an adjustable tension and force across the thighs of the user to control a movement of the entire thigh.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lerner (US Pub No.: 2019/0282424) for a powered exoskeleton with flexible thigh members 130. Vafi (US Pub No.: 2021/0007500) for an exoskeleton with a buttock support in [0075]. Fujita (US Pub No.: 2020/0069505) discloses a lower leg exoskeleton with two leg members on each side of the leg, shown in figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774        
                                                                                                                                                                                                
/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774